Citation Nr: 1200933	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating actions.  By an October 2006 rating action, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied a disability evaluation greater than 10 percent for the service-connected hearing loss of the Veteran's right ear.  In a letter dated approximately one week later in October 2006, the RO in Detroit, Michigan notified the Veteran of that decision.  

By a February 2007 rating decision, the RO in Augusta, Maine granted service connection for hearing loss of the Veteran's left ear (based on clear and unmistakable error in a prior rating decision) but confirmed the 10 percent evaluation for the now service-connected bilateral hearing loss.  In a letter dated approximately one week after the February 2007 rating action, the RO in Detroit, Michigan notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  Thereafter, the Veteran perfected a timely appeal with respect to the continuation of the 10 percent rating for his service-connected bilateral hearing loss.  

In April 2011, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Specifically, the Board requested that the RO schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss.  In May 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA audiological examination.  An adequate examination was completed in June 2011, and a copy of the VA examination report has been associated with his claims file.  The AMC subsequently readjudicated the claim and, upon denial of that claim, issued a Supplemental Statement of the case (SSOC) in July 2011.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
The Board also notes that additional evidence, in the form of a medical letter from the Veteran's private physician, as well as a statement from the Veteran's wife, has been received but not previously considered by the RO.  However, the Veteran, through his representative, submitted a waiver of the RO's initial consideration of the evidence in September 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  38 C.F.R. § 20.1304(c)(2011).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Throughout the appeal period, the Veteran has manifested no worse than Level XI hearing acuity in his right ear and no worse than Level II hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected bilateral hearing loss in May 2006.  A letter dated in July 2006 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the July 2006 letter notified the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in October 2006 and February 2007, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all available and identified post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in August 2006 and June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and a discussion of his medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

	A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, he/she bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a evaluation in excess of 10 percent for his service-connected bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The evidence of record reflects that the Veteran underwent a private audiological evaluation at E.N.T. Physicians, in April 2004.  However, the Board finds that these private records are not adequate for rating purposes.  First, it does not appear that the Veteran's right ear puretone thresholds for the frequencies 1000, 2000, 3000 and 4000 were recorded in the graph.  In addition, although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  The results of the April 2004 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXXX
XXXX
XXXX
XXXX
XXXX
LEFT
15
20
30
35
40

The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  During this visit, the Veteran was also seen by his private physician G.S., M.D., and, in a supplementary letter, Dr. S. discussed the Veteran's military history noting that the Veteran was exposed to gunfire noise at close range while serving in Vietnam and "has had essentially no useful hearing in his right ear ever since."  The physical examination revealed normal ear canals and tympanic membranes.  According to Dr. S., based on the audiometric findings, the Veteran had "a total right neurosensory hearing loss with a mild left neurosensory loss as well."  As previously noted, these test results remain inadequate for VA rating purposes because 1) the puretone thresholds in the Veteran's right ear were not provided in the graph, and 2) it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

The Veteran was afforded a VA examination in August 2006.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 105, 105+, 105+ and 105+.  The left ear auditory thresholds in the same frequencies were recorded as 25, 45, 40 and 45.  Based on these results, the examiner diagnosed the Veteran with severe to profound sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The average pure tone threshold was 105 for the right ear and 39 for the left ear.  The examiner noted that speech recognition ability was 88 percent in the left ear but could not be evaluated in the right ear.  According to Table VI, the results of the August 2006 VA examination corresponds to Level II hearing for the left ear.  As previously noted above, pursuant to 38 C.F.R. §4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa.  As Table VI determines the numeric designation for hearing impairment based on pure tone threshold average and speech discrimination, the Veteran's hearing impairment in his right ear must be determined using Table VIa, which corresponds to Level XI hearing in the right ear.  When these values are applied to Table VII, a 10 percent disability rating is assigned.  See 38 C.F.R. §§ 4.85, 4.86, Tables IV, IVa and VII.  

Indeed, the Veteran did not have a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  While he had 55 decibels or greater in his right ear, as previously discussed above, the hearing acuity results correspond to a Level XI finding pursuant to Table VIa.  As such, it is apparent that the currently assigned 10 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

In a January 2007 letter, Dr. S. discussed the Veteran's military experiences and noted that the Veteran has experienced complete neurosensory hearing loss in his right ear since service.  According to Dr. S., the Veteran also underwent a hearing test, the results of which revealed "a total right neurosensory hearing loss and a 25 dB neurosensory hearing loss in the left ear."  Speech discrimination scores were not provided.  However, Dr. S. acknowledged that the "remainder of . . . [the] examination was unremarkable."  

The record reflects that the Veteran underwent another private audiological evaluation at the Gupta E.N.T. Center in March 2011.  Once again, however, it does not appear that the Veteran's puretone thresholds in his right ear were provided in graph form, and therefore the numerical results cannot be depicted.  The results of this audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXXX
XXXX
XXXX
XXXX
XXXX
LEFT
45
55
55
55
60

These test results remain inadequate for VA rating purposes because 1) the Veteran's audiometric results in his right ear were not provided in the graph, and 2) it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

The Veteran underwent another VA audiological evaluation in June 2011.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 105, 105+, 105+ and 105+.  The left ear auditory thresholds in the same frequencies were recorded as 25, 40, 35 and 45.  Based on these results, the examiner diagnosed the Veteran with profound sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  The average pure tone threshold was 105 for the right ear and 36.25 for the left ear.  The examiner noted that speech recognition ability was 84 percent in the left ear but could not be evaluated in the right ear.  According to Table VI, the results of the June 2011 VA examination corresponds to Level II hearing for the left ear.  As the Veteran's speech recognition score in his right ear could not be tested, the level of his right ear hearing impairment must be determined using Table VIa, which corresponds to Level XI hearing in the right ear.  When these values are applied to Table VII, a 10 percent disability rating is assigned.  See 38 C.F.R. §§ 4.85, 4.86, Tables IV, IVa and VII.  

Indeed, the Veteran did not have a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  While he had 55 decibels or greater in his right ear, as previously noted above, the hearing acuity results correspond to a Level XI finding pursuant to Table VIa.  As such, it is apparent that the currently assigned 10 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

In the August 2011 letter issued by the Veteran's private physician, A.G., M.D., Dr. G. discussed the Veteran's medical history, and attributed the Veteran's hearing impairment to his exposure to acoustic trauma while serving in the military.  

At the August 2006 and June 2011 examinations, it was noted that the Veteran had a history of noise exposure while working as a "machinist" after his separation from service.  At the June 2011 VA examination, the Veteran maintained that his hearing loss disability is more severe than his current rating reflects.  However, according to the June 2011 examiner, the Veteran could function well in many occupational settings, and his hearing loss did not preclude gainful employment, nor would it serve as a barrier to a wide range of employment.  The examiner further opined that the Veteran's disability did not have a significant effect on his occupation or his activities of daily living.  To the extent that these examination reports did not include a more detailed discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice.  Moreover, the evidence does not show, and it has not been contended, that the Veteran's hearing loss disability has resulted in marked interference with employment or activities of daily life.  

In statements submitted by the Veteran and his wife, it is noted that the Veteran has a difficult time interpreting and understanding conversations on television and in person.  In an August 2011 letter, the Veteran's wife, R.C., described how the Veteran's hearing impairment has affected his day to day activities as well as his emotional well-being.  According to R.C., the Veteran's hearing has continued to worsen throughout the years, and he currently experiences difficulty hearing and understanding conversations in person and while watching television and listening to the radio.  R.C. described how the Veteran will continually ask her to repeat herself as well as statements made by those around them and admits that Veteran's hearing impairment has caused him to become very irritable and has created a stressful situation for both of them, their family members, and their acquaintances.  The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations.  However, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Furthermore, the June 2011 examiner noted that the Veteran's hearing disability did not have a significant effect on his ability to obtain or maintain employment.  

Thus, any error on the part of the August 2006 and June 2011 examiners in failing to address the effects of the Veteran's hearing loss disability on his occupational functioning and daily life in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Based on the results of these examinations, the Board concludes that a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned 10 percent disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran has contended that his bilateral hearing loss is more severe than the disability rating reflects, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is accomplished by a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, as the record contains no evidence showing that the Veteran was entitled to a higher rating at any point during the instant appeal, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 10 percent disability evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss at any time during the current appeal.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

      B.  Extraschedular Rating

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider loss of hearing acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected hearing loss disability.  As previously noted, the June 2011 VA examiner determined that the Veteran's hearing loss did not preclude or serve as a "barrier to a wide range of employment".  Furthermore, there is nothing in the record which suggests that the Veteran's is unable to work as a result of his bilateral hearing loss, nor is there anything to show that the bilateral hearing loss itself markedly impacts his ability to maintain and perform his duties at his employment or obtain other forms of employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds therefore that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


